Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-13, 27-36, drawn to determining channel quality parameter at the transmitting station from the feedback content or signal, classified in H04B 7/0632.
II. Claims 47-60, drawn to resource allocation in downlink direction of a wireless link towards terminal, classified in H04W 72/042.
The inventions are independent or distinct, each from the other because:
Inventions I and II are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed are either not capable of used together or mode of operation, or function.  Invention I is directed toward a process of determining channel link parameter i.e. signal to interference plus noise ratio (SINR) for the remote unit, where the invention II is directed toward a process for determining demodulation reference signal port index in the physical resource block for phase tracking reference signal.  Furthermore, the 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The invention require a different field of search, e.g. searching different search strategies or search queries. 

During a telephone conversation with MICHAEL L. BARTHOLOMEW on 10/28/2021 a provisional election was made without traverse to prosecute the invention of group II, claims 47-60.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 1-13, 27-36 withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 47-60 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by LEE et al. (US 2020/0287751 A1), hereinafter LEE.

Regarding claim 47, LEE discloses a method comprising: 
determining a scheduled physical resource block position and bandwidth (the rb region having a plurality of OFDM symbols and sub-carries, see figures 8, and 9); and 
determining, based on the scheduled physical resource block position and bandwidth, an associated demodulation reference signal port index within the physical resource block for a phase tracking reference signal (the demodulation reference signal DMRS of port 7 or DMRS of port 8; and the phase tracking reference signal PTRS of port 7 or PTRS of port 8 are transmit over the resource blocks RB, see figures 9-11). 
Regarding claim 48, LEE discloses associating the phase tracking reference signal to a demodulation reference signal port based on the physical resource block bearing phase tracking reference signal with a smallest physical resource block index (the PRTS signals are transmit over the Resource Element (RE) of RBs, see figures 9-11). 

Regarding claim 49, LEE discloses associating the phase tracking reference signal to the smallest demodulation reference signal port index for the physical resource block bearing phase tracking reference signal with smallest physical resource block index (the PRTS signals are transmit over the Resource Element (RE) of the RBs shown in figures 9(a) and 9(b)).  
LEE discloses associating, based on a scheduled physical resource block position in a carrier or bandwidth part, the phase tracking reference signal to a demodulation reference signal port index for the physical resource block bearing phase tracking reference signal with smallest physical resource block index (the PRTS signals are transmit over the Resource Element (RE) of RBs, see figures 9-11). 
Regarding claim 51, LEE discloses associating the phase tracking reference signal to the indicated demodulation reference signal port in downlink control information, radio resource control, or a combination thereof for the physical resource block bearing phase tracking reference signal with smallest physical resource block index (the information indicating whether or not the PTRS is transmitted and the information indicating the antenna port of the PTRS can be transmitted to the terminal via downlink DCI (downlink control information) or RRC (radio resource) signaling, see ¶ 0008).  
Regarding claim 52, LEE discloses determining a demodulation reference signal port index difference for adjacent phase tracking reference signals bearing physical resource blocks (figures 9(a) and 9(b) show the DMRS of port 7 and DMRS of port 8 having adjacent PTRS signals bearing physical resource blocks, see also figures 10-11). 
Regarding claim 53, LEE discloses the determined demodulation reference signal port index difference is based on a demodulation reference signal port difference 
Regarding claim 54, LEE discloses the determined demodulation reference signal port index difference is based on a default value (a base station can additionally inform a terminal that two or more PTRS antenna ports are defined for one DMRS antenna port. Referring to FIGS. 19 and 20, the base station can define a dual field to inform the terminal that two or more PTRS antenna ports correspond to one DMRS antenna port. The dual field can be defined in a form of a flag, see ¶ 0152). 
Regarding claim 55, LEE discloses the determined demodulation reference signal port index difference is based on signaling by downlink control information, radio resource control, or a combination thereof (the information indicating whether or not the PTRS is transmitted and the information indicating the antenna port of the PTRS can be transmitted to the terminal via downlink DCI (downlink control information) or RRC (radio resource) signaling, see ¶ 0008).. 
LEE discloses the signaling is part of an uplink grant or a downlink assignment (the DCI may indicate not only downlink DCI including information on a PTRS transmitted in DL but also uplink DCI (i.e., UL grant) including information on a PTRS transmitted in UL from a terminal, see ¶ 0142). 
Regarding claim 57, LEE discloses determining a phase tracking reference signal resource element position within a physical resource block based on the demodulation reference signal port index (figures 9-11 show the position of PTRS resource element positions with DMRS ports within the RB regions, see also figure 8). 
Regarding claim 58, LEE discloses determining a phase tracking reference signal precoding vector to be the same as a precoding vector of the associated demodulation reference signal port (the terminal may assume that two or more PTRSs corresponding to one DMRS antenna port have the same DMRS precoding, see ¶ 0148). 
Regarding claim 59, LEE discloses determining a phase tracking reference signal resource element position within a physical resource block based on a smallest demodulation reference signal port index (a base station can arrange PTRSs to positions on a frequency axis to which a DMRS of a specific antenna port is assigned. In particular, since a position (e.g., subcarrier index) on a frequency axis to which a DMRS is assigned is different according to an antenna port, PTRSs of antenna ports different from each other are arranged to a different position on the frequency axis, see 
Regarding claim 60, LEE discloses determining a phase tracking reference signal resource element position within a physical resource block based on radio resource control signaling (the information indicating whether or not the PTRS is transmitted and the information indicating the antenna port of the PTRS can be transmitted to the terminal via downlink DCI (downlink control information) or RRC (radio resource) signaling, see ¶ 0008). 

Conclusion
	Any response to this action should be mailed to:
The following address mail to be delivered by the United States Postal Service (USPS) only:	
	
		Mail Stop _____________
Commissioner for Patents	
		P. O. Box 1450
	Alexandria, VA 22313-1450

		or faxed to:
		(571) 273-8300, (for formal communications intended for entry)
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bob A. Phunkulh whose telephone number is (571) 272-3083.  The examiner can normally be reached on Monday-Thursday from 8:00 A.M. to 5:00 P.M. (first week of the bi-week) and Monday-Friday (for second week of the bi-week).
CHARLES C. JIANG can be reach on (571) 270-7191. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BOB A PHUNKULH/Primary Examiner, Art Unit 2412